       Case 2:20-cv-02543-GGG-MBN Document 1 Filed 09/18/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

DONNA CARR                                              * CIVIL ACTION NO.: 2:20-cv-2543
                                                        *
VERSUS                                                  * JUDGE:
                                                        *
AXIS SURPLUS INSURANCE COMPANY                          * MAGISTRATE JUDGE:
AND PAT O’BRIEN’S BAR, INC.                             *
                                                        *
                                                        *
*      *       *       *      *         *     *         *

                                   NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, come the defendants in the above-

entitled action, AXIS Surplus Insurance Company (“AXIS”) and Pat O’Brien’s Bar, Inc. (“Pat

O’Brien’s”) (collectively, “Defendants”), who respectfully submit the following Notice of

Removal of the Petition for Damages filed by the plaintiff, Donna Carr (hereinafter, “Plaintiff”),

averring as follows:

                                            BACKGROUND

                                                  I.

       On July 29, 2020, the plaintiff, Donna Carr (the “Plaintiff”), filed a lawsuit captioned

“DONNA CARR VERSUS AXIS SURPLUS INSURANCE COMPANY AND PAT O’BRIEN’S BAR,

INC.”, No. 2020-06317, Division “J-15”., in the Civil District Court for the Parish of Orleans,

State of Louisiana. The suit seeks damages for Plaintiff’s alleged injuries sustained from a

purported trip and fall accident which occurred on September 11, 2019 at or around 718 St. Peters

Street, in Orleans Parish, Louisiana.




                                                  -1-
       Case 2:20-cv-02543-GGG-MBN Document 1 Filed 09/18/20 Page 2 of 6




                                                II.

        Plaintiff’s state court action was filed July 29, 2020. As of the date of this filing, no

defendants have been formally served with Plaintiff’s Petition for Damages. Therefore, removal

is timely under 28 U.S.C. § 1446(B)(1)-(3).

                                     BASIS OF REMOVAL

                                               III.

        Defendants desire to exercise their rights under 28 U.S.C. § 1332, 1441, which provide

federal district courts with original jurisdiction in cases where the matter in controversy exceeds

the sum or value of $75,000.00, exclusive of interests and costs, and where the parties are citizens

of different states.

                                               IV.

        Based upon the allegations in the plaintiff’s Petition for Damages, Donna Carr is a person

of the full age of majority and a citizen and domiciled in of the State of Florida.

                                                V.

        AXIS is a foreign insurance company incorporated in the State of Delaware with its

principal place of business in New Jersey.

                                               VI.

        Pat O’Brien’s is domestic corporation incorporated in the State of Louisiana, with its

principal place of business in New Orleans, Louisiana.

                                              VII.

        Complete diversity of citizenship exists among the parties.




                                                 -2-
      Case 2:20-cv-02543-GGG-MBN Document 1 Filed 09/18/20 Page 3 of 6




                                            VIII.

       Article 893 of the Louisiana Code of Civil Procedure prohibits a plaintiff from pleading a

specific dollar amount of damages, and as such, Plaintiff does not provide a specific dollar amount

in her Petition for Damages.

                                              IX.

       When the plaintiff has alleged an indeterminate amount of damages, the removing parties

must prove by a preponderance of the evidence that the amount in controversy exceeds $75,000.00.

Manieri v. CR England, Inc., 2019 WL 2022535, at *1 (E.D. La. May 8, 2019). “The removing

parties may show this by either (1) showing that it is facially apparent that the plaintiff’s claim

likely exceeds $75,000.00, or (2) setting forth summary judgment type evidence of facts in

controversy that support a finding of the jurisdictional amount.” Id. (citing Manguno v. Prudential

Property and Cas. Ins. Co., 276 F. 3d 720, 723 (5th Cir. 2002); Luckett v. Delta Airlines Inc., 171

F. 3d 295, 298 (5th Cir. 1999)).

                                               X.

       In her Petition for Damages, the plaintiff alleges that she was involved in a trip-and-fall

accident on September 11, 2019 at or around 718 St. Peters Street, in Orleans Parish, Louisiana,

and that she sustained serious bodily injuries. She further seeks to recover general and special

damages for and including:

               a.)    Physical Pain and suffering – past and future;

               b.)    Mental Pain and Suffering – past and future;

               c.)    Wage loss – past and future;

               d.)    Loss of earning capacity;

               e.)    Mental Anguish;



                                                -3-
       Case 2:20-cv-02543-GGG-MBN Document 1 Filed 09/18/20 Page 4 of 6




               f.)     Physical impairment and disability;

               g.)     Medical expenses – past and future;

               h.)     Rehabilitation;

               i.)     Loss of Consortium; and

               j.)     Loss of Society.

                                            XI.

        Based upon the allegations of Plaintiff’s Petition for Damages, it is facially apparent that

the amount in controversy exceeds $75,000.00, exclusive of interests and costs for this Court to

assume jurisdiction over this matter under 28 U.S.C. § 1332.

                                            XII.

        Defendants do not admit the underlying facts alleged by Plaintiff and denies liability to

Plaintiff.

                                   REMOVAL PROCEDURE

                                             XIII.

        All Defendants who have been properly joined and served with Plaintiff’s Petition for

Damages consent to this removal. This satisfies the requirement that all Defendants who have

been properly served with Plaintiff’s Petition for Damages affirmatively consent to the removal of

this action.

                                            XIV.

        This Notice of Removal is filed within thirty (30) days of the receipt by or service of a

copy of the Petition for Damages setting forth the claim for relief upon which the action is based.




                                                   -4-
       Case 2:20-cv-02543-GGG-MBN Document 1 Filed 09/18/20 Page 5 of 6




                                               XV.

       Venue is proper within the Eastern District of Louisiana because the matter is being

removed from Division “J-15” of Orleans Parish Civil District Court—a court which the Eastern

District of Louisiana embraces, and more specifically:

               Hon. D. Nicole Sheppard
               Division “J” – Section 15
               421 Loyola Avenue, Room 406
               New Orleans, LA 70112

                                              XVI.

       Pursuant to 28 U.S.C. § 1447 and LR 3.1, Defendants attach hereto a List of Parties

(Exhibit “A”) and all State Court pleadings filed in this matter (Exhibit “B”).

                                             XVII.

       Pursuant to 28 U.S.C. § 1446(d), contemporaneous with the filing hereof, undersigned

counsel has given notice of the filing of its original Notice of Removal to the Clerk of Court for

the Civil District Court for the Parish of Orleans and to the plaintiff, Donna Carr.

                                          CONCLUSION

       Based on the foregoing, Defendants respectfully request that this Court take jurisdiction of

this civil action to its conclusion, to the exclusion of any further proceedings in the State Court, in

accordance with federal law.

       WHEREFORE, the defendants, AXIS Surplus Insurance Company and Pat O’Brien’s

Bar, Inc. pray that this Honorable Court remove this action from the Civil District Court for the

Parish of Orleans, State of Louisiana, to the United States District Court for the Eastern District of

Louisiana.




                                                 -5-
      Case 2:20-cv-02543-GGG-MBN Document 1 Filed 09/18/20 Page 6 of 6




                                              Respectfully submitted,

                                              /s/ Jennifer L. Simmons
                                              __________________________________
                                              JENNIFER L. SIMMONS (#30060)
                                              JAMIE A. FUTRAL (#38477)
                                              MELCHIODE MARKS KING LLC
                                                      639 Loyola Avenue, Suite 2550
                                              New Orleans, Louisiana 70113
                                              Telephone: (504) 336-2880
                                              Facsimile: (504) 336-2342
                                              Email: jsimmons@mmkfirm.com
                                                      jfutral@mmkfirm.com

                                              Counsel for Defendants,
                                              AXIS Surplus Insurance Company, and
                                              Pat O’Brien’s Bar, Inc.


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing pleading was this day filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

to all counsel of record by operation of the court’s electronic filing system. The foregoing was

also filed with the Civil District Court for the Parish of Orleans, State of Louisiana, in which the

state civil action was originally filed, in conformity with 28 U.S.C. § 1446(d).



                                              /s/ Jennifer L. Simmons
                                              __________________________________
                                              JENNIFER L. SIMMONS




                                                -6-
